Citation Nr: 1532948	
Decision Date: 08/03/15    Archive Date: 08/11/15

DOCKET NO.  09-44 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for degenerative joint disease of the left knee, beginning February 27, 2009, and prior to August 26, 2014.

2.  Entitlement to a disability rating in excess of 30 percent for degenerative joint disease of the left knee, beginning August 26, 2014.

3.  Entitlement to a total disability rating for compensation purposes based on individual unemployability.


REPRESENTATION

Veteran represented by:	Kenneth LaVan, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's spouse

ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1982 to February 1984.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from April 2009 and October 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office in Atlanta, Georgia (RO).


REMAND

In December 2014, the Veteran filed a VA Form 9, in response to a December 2014 rating decision and supplemental statement of the case addressing his claims for an increased rating for a left knee disorder and entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU).  In that Form 9, the Veteran requested a hearing before the Board.  

Accordingly, the case is remanded for the following action:

The RO must place the Veteran's name on the docket for a videohearing before the Board at the RO.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 


_________________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

